1 N.Y.3d 586 (2004)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
NICHOLSON McCOY, Appellant.
Court of Appeals of the State of New York.
Submitted December 22, 2003.
Decided January 8, 2004.
Motion by Thomas Aloi, et al. for leave to appear amici curiae on the appeal herein granted to the extent that 15 copies of a brief may be filed and 3 copies served within 20 days. The brief shall be one bound document captioned People v Nicholas McCoy listing all amici curiae and shall include the brief, supplemental brief and index of exhibits accepted by the Court of Appeals by orders dated July 1, 2002 and February 18, 2003 in the case People v James Cahill [see 2 NY3d 14 (2003)].